UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7002



ROBERT L. JONES,

                                             Petitioner - Appellant,

         versus


MICHAEL MOORE, Director; CHARLES M. CONDON,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. William B. Traxler, Jr., District
Judge. (CA-96-2896-3-21BC)


Submitted:   October 7, 1997              Decided:   October 21, 1997


Before HALL, HAMILTON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Jones, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

Jones v. Moore, No. CA-96-2896-3-21BC (D.S.C. June 20, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2